Citation Nr: 0700443	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  96-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for necrotizing myofascial infection, left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Newark, New Jersey, Department o Veterans' Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD, and granted service connection for necrotizing 
myofascial infection, left upper extremity, and awarded a 
20 percent rating, effective November 2, 1994.  The veteran 
disagreed with the denial of service connection for PTSD and 
the rating for the left arm disability, and the current 
appeal ensued.  

The veteran testified at a Travel Board hearing in 
February 2003, before the undersigned Veterans Law Judge 
(VLJ).  A transcript of the hearing is of record and 
associated with the claims folder.  

In September 2003, the Board remanded the instant claim for 
further development.  This case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The veteran did not serve in combat.  

2.  The record contains no credible supporting evidence of 
inservice stressors.  

3.  The veteran does not have PTSD associated with service.  

4.  The veteran failed to report for VA examinations in 
February 1995, April 1995, May 1999, June 2000, 
September 2000, July 2002, and July 2006.  

5.  An increased initial rating for necrotizing myofascial 
infection of the left upper extremity cannot be established 
without consideration of clinical findings from a current VA 
examination report; there is no such report of record.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ § 3.304(f), 3.655(b) (2006).  

2.  The criteria for an initial increased rating for 
necrotizing myofascial infection of the left upper extremity 
have not been met.  38 U.S.C.A. § 1155 West 2002); 38 C.F.R. 
§§ 3.655(b), 4.73, Diagnostic Code 5305 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in June 2004, March and 
June 2006, which asked him to submit certain information, and 
informed him of the responsibilities of the claimant and VA 
concerning obtaining evidence to substantiate his claims.  In 
accordance with the duty to assist, the letters informed the 
appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for service connection, and 
increased initial rating claims.  In view of this, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the claims on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was not accomplished in this 
case,  as the VCAA was implemented subsequent to the filing 
of the claims.  However, proper VA process was eventually 
performed as to the claims.  The Board concludes that to 
proceed to a decision on the merits would not be prejudicial 
to the appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was 
appropriately notified in this regard.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing, and 
testified before the undersigned VLJ in February 2003.   

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II. Service Connection 

The veteran and his representative contend, in essence, that 
service connection is warranted for PTSD, based on service 
incurrence.  The veteran claims that during active duty, he 
injured himself in a motor vehicle accident when the 
ambulance he was driving blew out a tire and he lost control 
of the vehicle, and was injured.  He stated that he was 
trapped inside of the ambulance and that he sustained 
significant injuries to his left arm and that his left arm 
became infected requiring emergency surgery.  (See May 1995 
VA examination report)  

During a Board hearing, he claims that the infection to his 
left upper extremity caused him to have PTSD.  He was treated 
during service for the accident and the necrotizing 
infection, and since that time, he claims to suffer from the 
effects of PTSD.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

It is not contended that the veteran served in combat.  The 
veteran does not allege that the basis of his PTSD was from 
service in combat.  The veteran indicated, in pertinent part, 
that he sustain injury and treatment when he was involved in 
an accident while he was driving an ambulance and the tire 
blew out, causing an accident.  He also claims that the 
necrotizing infection sustained during service to his left 
upper extremity causes his PTSD. He maintains that he has 
suffered from the effects of PTSD since the accident and the 
infection.  

A review of the record reveals that the veteran was in two 
motor vehicle accidents during service.  Neither of the 
accidents relates that he was in an accident while driving an 
ambulance.  In May 1984, the veteran was involved in a motor 
vehicle accident as a passenger and sustained a soft tissue 
injury.  Two months later, the veteran was involved in 
another accident, complaining of cervical pain as a result.  
The accident was noted to be non urgent in nature.  No 
findings, treatment, or diagnosis related to a severe motor 
vehicle accident involving an ambulance, nor involving 
findings related to a psychiatric condition was noted in 
service.  In July 1984, the veteran reported that he was in a 
car that was rear-ended in June 1984 and that his head hit 
the windshield.  He related that he was not unconscious.  He 
related that he went to hospital had cervical spine x-ray 
taken and that he was examined and released.  

After service, the veteran was seen by VA and was assessed 
with PTSD during a stay in a Drug and Alcohol Program 
Domiciliary.  A VA psychologist indicated that the veteran 
was assessed with PTSD due to sustaining symptoms related to 
a traumatic vehicle accident.  The veteran also participated 
in a four month PTSD treatment program and was diagnosed with 
PTSD related to his inservice motor vehicle accident.  

The veteran underwent VA examination in May 1995.  During the 
examination, the veteran reported being involved in an 
ambulance accident while in service in 1985.  He stated that 
he was the driver of the ambulance, and that while at high 
speed a tire blew out and the ambulance rolled over on its 
side, trapping him inside of it.  He reported that he 
sustained significant injuries to his left arm and that his 
left arm became infected requiring emergency surgery.  He 
reported that this resulted in the loss of 60 percent of the 
mass of the biceps with significant scarring and deformity.  

The veteran testified at a Travel Board hearing in 
February 2003.  The veteran testified at that time, that he 
believed that the necrotizing infection of his left upper 
extremity rather than involvement in the ambulance accident, 
was the real reason why he presently suffers from PTSD.  He 
related that being told that his arm may have to be amputated 
and reliving the surgeries he underwent due to the infection 
are the cause of his PTSD.  

In connection with this claim, VA attempted to have the 
veteran examined by VA on numerous occasions.  The veteran 
failed to report for VA examinations in February 1995, 
April 1995, May 1999, June 2000, September 2000, July 2002, 
and July 2006.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, however, the claim shall be denied.  See 38 C.F.R. 
§ 3.655(b).  

In this regard, the veteran only attempted to reschedule the 
September 2000 examination.  He failed to report for all of 
the other examinations, did not reschedule the examinations, 
and the letters scheduling his examinations were not returned 
by the Postal Service.  

Based on the evidence of record, the diagnoses of PTSD were 
based on the veteran's report of a traumatic ambulance crash.  
That particular stressor has not been verified, as neither of 
the motor vehicle accidents of record, appear to have 
involved an ambulance crash.  There is no report of him being 
trapped in an ambulance during an accident in which the 
vehicle blew out a tire and rolled over.  Additionally, there 
is no evidence which shows that the veteran's necrotizing 
myofascial infection of the left upper extremity was due to a 
motor vehicle accident in service.  The evidence clearly 
shows that his service-connected left arm infection was due 
to either an insect bite or due to coming in contact with a 
dirty needle.  The history reported by the veteran in 
connection with obtaining a diagnosis of PTSD is not 
corroborated by the evidence of record.  It appears that the 
veteran has described an accident which was more severe than 
what he experienced in service in obtaining his diagnoses of 
PTSD.  It is interesting to note that it does not appear that 
any of the examiner's who diagnosed PTSD made this diagnosis 
based on a review of the veteran's service medical records, 
including the notations concerning the vehicle accidents he 
was in.

During a 2003 Board hearing, the veteran appears to shift his 
theory on why he has PTSD.  During the hearing, the veteran 
claimed that the left arm infection, which resulted in 
substantial muscle loss in service, is the result of his 
PTSD.  The Board observes that only the veteran's statements 
associate his inservice left arm infection to his now claimed 
PTSD.  It is well established that laypersons cannot provide 
competent evidence when an expert opinion is required, as is 
the case with establishing the etiology or diagnosis of a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In the absence of evidence linking a corroborating service 
stressors to a diagnosis of PTSD, the claim of service 
connection for PTSD is not warranted.  


III. Initial Increased Rating

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4.  Evaluation of a service-connected disability 
requires review of the entire medical history regarding the 
disability. 38 C.F.R. §§ 4.1, 4.2  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking employment, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in his favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

The veteran is currently assigned a 20 percent  disability 
rating for necrotizing myofascial infection of the left upper 
extremity.  He contends that the necrotizing myofascial 
infection of the left upper extremity is more disabling than 
currently evaluated, and he has therefore filed his appeal 
for an initial increased rating for this disability.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. See 38 
C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, however, the claim shall be denied.  See 38 C.F.R. 
§ 3.655(b).  

The veteran initially underwent VA examination in March 1995.  
The veteran was scheduled for an additional examination in 
April 1995.  After he filed his request for a higher initial 
evaluation, however, he was scheduled for new VA examinations 
in May 1999, June 2000, September 2000, July 2002, and 
July 2006.  He was again scheduled for the July 2002 and 
July 2006 examinations, and did not report.  The veteran did 
not call to reschedule, nor were the letters scheduling the 
examinations returned to VA.  

It is clear that VA has the authority to schedule a VA re-
examination, and that the veteran has an obligation to report 
for that examination.  Pursuant to 38 C.F.R. § 3.327(a), 
examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability, and individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  

Review of the current record reveals that as late as 2003, 
after the veteran's testimony at his Travel Board hearing, 
there was ample reason for scheduling him for another 
examination.  Upon review of that record, the Board 
determined that additional evidentiary development in the 
form of another VA examination was required.  

There is no evidence to indicate that the veteran did not 
receive notice to report for the most recent examination that 
was scheduled in July 2006.  There is also no evidence that 
the veteran was unaware of the examination, and he has not 
provided good cause for not appearing at that scheduled 
examination.  

The Board also notes that the Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992); see also United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Notably, the 
Ashley case specifically dealt with the regularity of 
procedures at the Board.  In the absence of evidence to the 
contrary, therefore, the Board may not presume that the 
veteran did not receive notice of the scheduled VA 
examination.  

As well, with regard to the earlier missed VA examinations, 
if the veteran moved without informing VA of his new address, 
the Court has stated that "[i]n the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board observes that, at a minimum, the veteran failed to 
report for his scheduled VA examination in July 2006.  No 
adequate explanation has been offered, and there is no 
evidence on file to show that the veteran had good cause for 
failing to report for examination of his service-connected 
residuals of necrotizing myofascial infection of the left 
upper extremity after being requested to do so by VA.  As 
well, the veteran did not contact VA to request another 
rescheduling of his examination.

The Board observes that while there is certain medical 
evidence of record, it is insufficient to properly evaluate 
the veteran's claimed disability.  Moreover, the evidence of 
record does not serve as a substitute for the veteran's 
attendance at a VA examination.  See 38 C.F.R. § 3.326(a) 
(2005).  In addition, the veteran has not furnished any other 
medical evidence that could serve as a viable substitute for 
the results of a VA examination with claims file review. 38 
C.F.R. § 3.326(b).  

In light of the foregoing, the Board has no alternative but 
to deny the veteran's claim, as provided under the regulatory 
provisions of 38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is denied.  

An increased initial rating for necrotizing myofascial 
infection of the left upper extremity is denied.  







____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


